Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,609,465 and claims 1-6 and 8-15 of U.S. Patent No. 11,095,966.  Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming an acoustic device comprising an eyeglass frame that is configured to be worn on a head of a user (claims 1 and 8 in U.S. Patent No. 11,095,966), a housing having opposed front and rear faces and opposed first and second ends, a rectangular electro-acoustic transducer located in the housing and comprising a substantially flat diaphragm with a front face and a rear face, the diaphragm configured to be moved along a radiation axis that is normal to the front face of the housing, to radiate front acoustic radiation from the front face of the diaphragm and into a front acoustic volume defined between the front face of the diaphragm and the front face of the housing, and rear acoustic radiation from the rear face of the diaphragm and into a rear acoustic volume defined between the rear face of the diaphragm and the rear face of the housing, wherein the front and rear acoustic radiations are out of phase, and first and second sound-emitting outlets in the housing, wherein the first sound-emitting outlet is in or proximate the first end of the housing, defines a center, and is acoustically coupled to the front acoustic volume so as to emit from the housing front acoustic radiation, and wherein the second sound-emitting outlet is in or proximate the second end of the housing, defines a center, and is acoustically coupled to the rear acoustic volume so as to emit rear acoustic radiation, wherein a distance between the centers of the first and second sound-emitting outlets is greater than a distance along the radiation axis between the front and rear faces of the housing, wherein the second sound emitting opening is closer to the bridge than is the first sound-emitting opening (claims 2 and 9 in U.S. Patent No. 11,095,966), and wherein the acoustic device comprises a third sound emitting opening that is acoustically coupled to the front acoustic volume and comprises a resistive vent (claims 10 and 17 in U.S. Patent No. 10,609,465).  The limitations in claims 1-17 of U.S. Patent No. 10,609,465 and claims 1-6 and 8-15 of U.S. Patent No. 11,095,966 cover the limitations in claims 1-14 and 19 of the present invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grinker (US 2016/0255433).
Regarding claim 1, as broadly claimed, Grinker teaches an acoustic device comprising a housing (502) having opposed front and rear faces (the top and bottom surfaces of the housing 502 that are parallel with the membrane 506) and opposed first and second ends (the ends of the housing coupling to the spouts 504A, 504B), a rectangular electro-acoustic transducer (figures 5A, 5B) located in the housing and comprising a substantially flat diaphragm (506, paragraph [0084]) with a front face and a rear face, the diaphragm configured to be moved along a radiation axis that is normal to the front face of the housing (figures 5A, 8, 10A, 15), to radiate front acoustic radiation from the front face of the diaphragm and into a front acoustic volume defined between the front face of the diaphragm and the front face of the housing (figures 5A, 8, 10A, 15), and rear acoustic radiation from the rear face of the diaphragm and into a rear acoustic volume defined between the rear face of the diaphragm and the rear face of the housing, wherein the front and rear acoustic radiations are out of phase (figures 5A, 8, 10A, 15), and first and second sound-emitting outlets (504A, 504B, 1054A, 1054B) in the housing, wherein the first sound-emitting outlet (504A, 1504A) is in or proximate the first end of the housing, defines a center, and is acoustically coupled to the front acoustic volume so as to emit from the housing front acoustic radiation (figures 5A, 8, 10A, 15), and wherein the second sound-emitting outlet (504B, 1504B) is in or proximate the second end of the housing, defines a center, and is acoustically coupled to the rear acoustic volume so as to emit rear acoustic radiation.  As shown in figures 5A, 8, 10A, 15, a distance between the centers of the first and second sound-emitting outlets (504A, 504B, 1504A, 1504B) is greater than a distance along the radiation axis between the front and rear faces of the housing as claimed.
Regarding claim 2, Grinker teaches an open audio device structure that is configured to be carried on a head of a user, wherein the housing is carried by the open audio device structure (figure 5A, paragraphs [0002], [0061]-[0062] and [0070].  
Regarding claim 3, as broadly claimed, Grinker teaches the open audio device structure that is configured to be carried on the user's head such that the diaphragm radiation axis is transverse to a side of the head (see figure 5A, paragraphs [0002], [0061] and [0070]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Grinker (US 2016/0255433).
Regarding claims 4-6, Grinker teaches one of the first and second sound-emitting outlets (504A, 504B) that is configured to be close to the user's ear and the other of the first and second sound emitting outlets, wherein the first sound-emitting outlet is configured to be closer to the user’s ear than the second sound-emitting outlet (figure 5A and paragraphs [0002], [0061] and [0070]).
Grinker does not specifically disclose that the open audio device structure comprises a temple piece of eyeglass headphones as claimed.  However, the examiner takes the Office Notice that providing an acoustic device to a headphone or a temple piece of eyeglass headphones is well known in the art.
Therefore, it would have been obvious to one skilled in the art to provide the open audio device structure of the Grinker system to any type of headphones such as a temple piece of eyeglass headphones that are configured to be worn on the user’s head for greater application.

Claims 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Grinker (US 2016/0255433) in view of Karkkainen et al. (US 2013/0051585).
Regarding claim 7, Grinker does not specifically disclose an eyeglass frame as claimed.  However, the examiner takes the Office Notice that providing an audio device to a headphone or an eyeglass frame is well known in the art.
Karkkainen et al. teaches an acoustic device comprising an eyeglass frame that is configured to be worn on the head of the user, the eyeglass frame comprising a bridge that is configured to be supported by the wearer's nose, and a left temple piece and a right temple piece that each extend rearwardly from the bridge toward the left and right ears of the wearer, respectively (figures 1, 5-10).
  Therefore, it would have been obvious to one skilled in the art to provide the acoustic device in the Grinker system to an eyeglass frame that is configured to be worn on the head of the user, as taught by Karkkainen for greater application.
Regarding claim 8, as broadly claimed, Grinker in view of Karkkainen et al. teaches the housing comprising a cavity within a temple piece of the eyeglass frame (see the cavity in the housing for the transducer 24, 64, 66, figures 1, 5-10 in Karkkainen).  
Regarding claims 9-10, as broadly claimed, Grinker in view of Karkkainen et al. teaches the first sound-emitting outlet that comprises a first opening (43, 44 or the tubes 58, 58a, 58b, 60a, 60b in Karkkainen et al.) in the temple piece of the eyeglass frame and that is acoustically coupled to the cavity (figures 6, 9, 10, 11 in Karkkainen et al.), and the second sound-emitting outlet that comprises a second opening (58, 58a, 58b, 60a, 60b in Karkkainen et al.) in the temple piece of the eyeglass frame and that is acoustically coupled to the cavity (figures 6, 9, 10, 11 in Karkkainen et al.).  
Regarding claim 11, as broadly claimed, Grinker in view of Karkkainen et al. teaches the housing that is carried by a temple piece of the eyeglass frame (figures 1, 5, 6, 9, 10 in Karkkainen et al.).  

Allowable Subject Matter
Claims 15-18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gorike (US 4,904,078) teaches an eyeglass frame and electroacoustic device combination for the improvement of natural hearing having temples that contain or carry electronic and electroacoustic devices.
	Zurek et al. (US 6,758,303) teaches an electronic device having a multi-mode acoustic system, wherein the acoustic system includes a transducer, a first port and a second port.
	Wakeland et al. (US 11,234,071) teaches an acoustic device with an open audio device structure that is configured to be carried on the head of a user, and an electro-acoustic transducer carried by the open audio structure and comprising a flat rectangular diaphragm comprising a front face and a rear face.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUYEN D LE whose telephone number is (571) 272-7502. The examiner can normally be reached 9:30 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571) 272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUYEN D LE/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        
HL
June 1, 2022